MEMORANDUM **
California state prisoner Anthony Bar-raza appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition, challenging his conviction for kidnapping and sexual battery. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Barraza contends that he was deprived of his right to due process and to an impartial jury due to juror misconduct. We conclude that the state court’s decision that the jury’s conduct was insufficient to require setting aside the verdict was neither contrary to nor an unreasonable application of clearly established federal law, as determined by the Supreme Court. See 28 U.S.C. § 2254(d); Smith v. Phillips, 455 U.S. 209, 217, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.